Luke, J.
Pearl Fields was convicted of possessing intoxicating liquor. Sheriff W. A. Shirley testified in substance that “last year” he went to the house where the defendant and her mother lived in Gordon county, and saw the defendant pick up a bottle of whisky that was sitting on a table in the house and run to set it down behind the ice-box. The gist of the defendant’s statement to the jury was, in effect, that she was living with her mother, and they were taking boarders; that she supposed that two of these boarders, Morris Carter and Will Dozier, brought the whisky to the house; that she saw a bottle on the table and picked it up without knowing what was in the bottle, and without being aware of the officer’s presence; that when the officer said, “Give me that damned bottle,” she told him that she did not know anything about any whisky; that the whisky belonged to Morris Carter and Will Dozier, and they had “plead guilty and paid their fines for possession of the liquor;” that she did not “fool with liquor;” that this was her first appearance in court; and that she was not guilty. In rebuttal, W. A. Shirley testified that every word of the defendant’s statement was a lie; that he did “cuss sometimes;” and that he did lock Morris Carter and Will Dozier up.
*791Whether the defendant's explanation of her possession of the whisky was true was a jury question. Lambert v. State, 37 Ga. App. 174 (139 S. E. 95); Thompson v. State, 38 Ga. App. 347 (143 S. E. 922). We hold that the record discloses no reversible error.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.